Citation Nr: 0405567	
Decision Date: 03/01/04    Archive Date: 03/11/04

DOCKET NO.  02-08 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran had active military service from October 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which the denied the benefit sought on 
appeal.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

Service personnel records indicate that the veteran served on 
the USS Boise from March 1943 to November 1945.  The veteran 
asserts that he saw continuous combat while serving on the 
USS Boise and submitted the ship's log from October 1942 to 
December 1945, which details events.  It is noted that the 
veteran underwent a psychological evaluation by a licensed 
psychologist in July 2000 who rendered a diagnosis of PTSD 
based on the veteran's reported stressors.  The psychologist 
did not have the ship's log from the USS Boise at the time 
she rendered her diagnosis.  The veteran underwent a VA 
psychiatric examination in May 2002 in which the examiner 
rendered no Axis I diagnosis and it does not appear that this 
examiner reviewed the ship's log from the USS Boise.  
Although no diagnosis was rendered, the examiner noted that 
as long as the veteran continues to avoid thinking about 
traumatic experiences, he would not demonstrate any 
psychopathology.

A remand is necessary so that a VA examiner can review the 
veteran's entire record and render an opinion concerning PTSD 
based on service stressors.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The veteran should undergo a VA 
psychiatric examination to clarify 
whether he has PTSD related to documented 
stressors during service.  The USS 
Boise's ship's log must be made available 
to the examiner as well as the entire 
claims folder, together with a copy of 
this remand.  The examiner must be 
instructed to consider only those 
stressors in determining whether the 
veteran has PTSD.  All indicated tests 
and studies should be performed.

On the basis of current examination 
findings, review of the file, and any 
additional information obtained from the 
veteran, the examiner should respond to 
the following questions and provide a 
full statement of the basis for the 
conclusions reached:

(a)  Whether each documented stressor was 
of sufficient gravity to produce PTSD.

(b)  Whether the diagnostic criteria 
found in DSM-IV to support a diagnosis of 
PTSD have been satisfied.

(c)  Whether there is a link between the 
current symptomatology and the stressor 
or stressors in service whose existence 
has been confirmed by the ship's log.

2.  The RO must ensure that all notice 
and duty-to-assist provisions of VCAA are 
properly applied in the development of 
the veteran's claim.

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for future review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




